Chase, Ch. J.
delivered the opinion of the court, stating, that in the case of Carroll's Lessee vs. Maydwell, et al. (ante 292,) whjch was, very fully- argued by the counsel con- • cerned, the cuu.rt had, formed an opinion on the- question as *367fo the exchange ¿t the lands, and which was, tíiat such án exchange cannot be proved by parol evidence,, and ihejr were therefore of opinion, in this case, that the appellant had not made title to the land in dispute. The court consequently concurred in the opinions declared by the court below in each of the bills of exceptions.
JUDGMENT AFFIUMED.